PRESIDING JUSTICE HOFFMAN, specially concurring: We were called upon in this case to decide a very narrow issue of law: whether the one-year limitations period contained in section 8 — 101 of the Local Governmental and Governmental Employees Tort Immunity Act (Act) (745 ILCS 10/8 — 101 (West 1992)) has any application to a third-party claim for contribution brought by a local public entity against a private corporation. Since, as the majority correctly observes, section 8 — 101, by its plain language, applies only to actions against a local public entity, the answer to the issue presented is "no.” Had the majority ended its analysis with that simple holding, I would have concurred in both its reasoning and result. As it stands, however, the majority has gone further in support of its judgment articulating a rationale with which I disagree analytically. The majority states that its analysis is controlled by the holding in Caballero v. Rockford Punch Press & Manufacturing Co. (1993), 244 Ill. App. 3d 333, 614 N.E.2d 362, and then proceeds to justify that conclusion through a reasoning process that finds no support in the holding of Caballero itself or any other reported decision of which I am aware. The Caballero court held: "Where an underlying direct action is pending, an action for contribution by a joint tortfeasor is subject to the same statutes of limitation and repose that are applicable to the original claimant’s cause of action in the underlying direct action.” (Caballero, 244 Ill. App. 3d at 337.) For ease of further discussion, I will refer to this holding as the Caballero Rule. In this case, the underlying direct action by the plaintiff, Ts-Ai Lin, against the City of Chicago (City) is governed by the one-year statute of limitations set forth in section 8 — 101 of the Act. It seems to follow logically that an application of the Caballero Rule leads then to the conclusion drawn by the trial court; namely, that the City’s action for contribution is also subject to the same one-year statute of limitations. Yet the majority, relying upon the Caballero Rule, states that while Lin’s underlying direct action against the City is subject to a one-year statute of limitations, a two-year statute of limitations is applicable to the City’s third-party action for contribution against Balbo. The majority reconciles this seeming contradiction by stating: "While we are mindful that the particular defendant in the underlying direct action, the City of Chicago, has been granted special status by the legislature affording it the extra protection of a shortened one-year statute of limitations, Caballero speaks of the 'cause of action’ and not of the status of the defendants. The 'cause of action’ in this case is personal injury. Personal injury actions are typically subject to a two-year statute of limitations. (735 ILCS 5/13 — 202 (West 1992).) The City was therefore entitled to two years from the date the contribution cause of action accrued to file suit against Balbo.” 276 Ill. App. 3d at 14. I believe that the majority’s analysis on this point is flawed for two reasons. First, the Caballero Rule does not speak merely in terms of the "cause of action”; it states, without qualification, "an action for contribution *** is subject to the same statutes of limitation *** that are applicable to the original claimant’s cause of action in the underlying direct action.” (Emphasis added.) (Caballero, 244 Ill. App. 3d at 337.) And there is no question in this case that the statute of limitations applicable to Lin’s cause of action in the underlying direct action against the City is one year, not two years as the majority holds. Second, the Caballero court, in formulating the rule upon which the majority professes reliance, cited to the holdings in Rummel v. Yazoo Manufacturing Co. (1991), 222 Ill. App. 3d 526, 583 N.E.2d 19, and Highland v. Bracken (1990), 202 Ill. App. 3d 625, 560 N.E.2d 406, which stand for the proposition that a party’s status as a local public entity is determinative of the "applicable” statute of limitations that will be applied to a contribution action brought against it. (Caballero, 244 Ill. App. 3d at 337-38.) It seems rather paradoxical to suggest that the Caballero court would somehow ignore that same status in determining the statute of limitations "applicable” to the original claimant’s cause of action in the underlying direct action. My disagreement with the majority’s reliance upon the Caballero Rule, however, transcends any criticism of the reasoning employed by the majority in an effort to bring this case within the ambit of the rule. More fundamentally, I believe that the Caballero Rule itself is the product of questionable reasoning and should not be followed in any case. The value of any holding of an intermediate reviewing court is commensurate with the logical force of the reasons which support it. The reasons stated by a court in support of its holding become the very foundation of that holding. Like a building constructed on a foundation of sand, any holding of a court which is not supported by reasons capable of withstanding critical analysis is ultimately doomed to collapse under its own weight. This is especially true of broad pronouncements stated without qualification and based upon prior holdings which were very narrow in scope. In support of its broad and sweeping statement of law, the Caballero court relied upon the holdings in Antunes v. Sookhakitch (1992), 146 Ill. 2d 477, 588 N.E.2d 1111, Hayes v. Mercy Hospital & Medical Center (1990), 136 Ill. 2d 450, 557 N.E.2d 873, Rummel, 222 Ill. App. 3d 526, 583 N.E.2d 19, Thompson v. Walters (1991), 207 Ill. App. 3d 531, 565 N.E.2d 1385, and Highland, 202 Ill. App. 3d 625, 560 N.E.2d 406. (Caballero, 244 Ill. App. 3d at 337-38.) Two of those cases however, Rummel and Highland, actually produced results contrary to the Caballero Rule. In Rummel and Highland, the plaintiffs’ underlying direct actions were governed by two-year statutes of limitations, and yet both courts applied the one-year statute of limitations contained in section 8 — 101 of the Act to the third-party actions for contribution. (Rummel, 222 Ill. App. 3d 526, 583 N.E.2d 19; Highland, 202 Ill. App. 3d 625, 560 N.E.2d 406.) Furthermore, the courts in Antunes, Hayes, and Thompson were called upon to interpret statutes governing periods of repose in very specific types of actions (Antunes, 146 Ill. 2d at 484 (considering Ill. Rev. Stat. 1987, ch. 110, pars. 13 — 212(a), (b)); Hayes, 136 Ill. 2d at 453-54 (considering Ill. Rev. Stat. 1987, ch. 110, par. 13 — 212(a)); Thompson, 207 Ill. App. 3d at 532 (considering Ill. Rev. Stat. 1987, ch. 110, par. 13 — 213)); and, after analyzing the particular language used by the legislature, each concluded that the specific statutory repose period that it was called upon to interpret governed not only direct actions, but also actions for contribution. Not one of the cases cited by the Caballero court even remotely suggests that all third-party actions for contribution are governed by the same statutes of limitations and repose that govern the underlying direct action. The Caballero court arrived at its broad declaration of law on this issue without any analysis of the language of the statute of limitations applicable to its underlying direct action; in fact, the court only revealed that the two-year limitations period contained in section 13 — 202 of the Code of Civil Procedure (735 ILCS 5/13 — 202 (West 1992)) would apply to both the underlying direct action and the third-party action for contribution after it had already articulated its broad holding. (Caballero, 244 Ill. App. 3d at 337-38.) The process employed by the Caballero court bears no resemblance to either inductive or deductive reasoning; rather, it appears to be a naked declaration of law supported by nothing more than the court’s power to say it. Absent cogent reasoning either in support of the Caballero Rule or the majority’s application of it, I write separately and concur only in the result reached by the majority in this case.